10/04/2016


                                            DA 15-0667
                                                                                          Case Number: DA 15-0667

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                           2016 MT 252N


IN THE MATTER OF:

CHRISTOPHER DUFFY,

               Petitioner and Appellant,

         v.

JUSTICE COURT OF PARK COUNTY,

               Respondent and Appellee.


APPEAL FROM:           District Court of the Sixth Judicial District,
                       In and For the County of Park, Cause No. DV-2015-83
                       Honorable Brenda Gilbert, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Scott A. Albers, Attorney at Law, Great Falls, Montana

                For Appellee:

                       Timothy C. Fox, Montana Attorney General, Tammy A. Hinderman,
                       Assistant Attorney General, Helena, Montana

                       Bruce E. Becker, Park County Attorney, Livingston, Montana




                                                    Submitted on Briefs: September 14, 2016

                                                               Decided: October 4, 2016


Filed:

                       __________________________________________
                                         Clerk
Justice Beth Baker delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     In March 2004, Christopher Duffy entered a guilty plea to partner or family

member assault in the Justice Court of Park County. A short time later he filed a motion

to withdraw the plea on the ground that it was involuntary. The Justice Court denied his

motion. Duffy then filed a petition for postconviction relief, which the District Court

denied. In Duffy v. State, 2005 MT 228, 328 Mont. 369, 120 P.3d 398, we affirmed the

District Court’s conclusion that Duffy voluntarily entered his guilty plea.

¶3     In July 2015, Duffy filed a petition under M. R. Civ. P. 60(b)(4) to set aside his

judgment of conviction as void. He asserted that, at the time he entered his plea, the

Justice Court had not advised him that he had the right to a jury trial in district court. The

District Court denied Duffy’s petition. The court reasoned first that the Montana Rules

of Civil Procedure do not apply in criminal cases. The court also observed that Duffy

could challenge only the voluntary nature of his guilty plea—an issue that this Court

settled in Duffy. See Hardin v. State, 2006 MT 272, ¶ 23, 334 Mont. 204, 146 P.3d 746

(“Generally, when a criminal defendant voluntarily and knowingly enters a guilty plea, he

waives the right to appeal all nonjurisdictional defects which occurred prior to entry of

                                          2
the plea, including claims of constitutional violations.”). The District Court therefore

concluded that Duffy could not raise the jury trial issue in a petition to void his criminal

judgment. Duffy appeals.

¶4     We review a district court’s interpretation or construction of a statute or

procedural rule for correctness. State v. Osborn, 2015 MT 48, ¶ 9, 378 Mont. 244, 343
P.3d 1188. Here, the District Court concluded correctly that Duffy could not rely on M.

R. Civ. P. 60(b)(4) to challenge his criminal conviction because “[c]riminal defendants

seeking to challenge their sentences must follow the procedures established by the

Montana Rules of Criminal Procedure in Title 46, MCA.” Osborn, ¶ 14 (emphasis

added); see M. R. Civ. P. 1 (“These rules govern the procedure in all civil actions and

proceedings.”). Duffy sought available postconviction remedies more than a decade ago,

and he cannot avoid their concomitant procedural bar by invoking rules of civil procedure

under the guise of an allegedly “void judgment.” Because the District Court correctly

dismissed Duffy’s petition, we decline to address Duffy’s other arguments on appeal.

¶5     We have determined to decide this case pursuant to Section I, Paragraph 3(c) of

our Internal Operating Rules, which provides for memorandum opinions. In the opinion

of this Court, the case presents a question controlled by settled law. The District Court’s

order denying Duffy’s petition to set aside the 2004 judgment is affirmed.



                                                 /S/ BETH BAKER




                                         3
We concur:

/S/ MIKE McGRATH
/S/ MICHAEL E WHEAT
/S/ LAURIE McKINNON
/S/ JIM RICE




                      4